Exhibit 10.2

 

NATIONAL FINANCIAL PARTNERS CORP.

2002 STOCK INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

This Notice is to certify that the Participant named below has been granted the
number of Restricted Stock Units set forth below under the terms and conditions
set forth in this Notice. This Notice is subject to and incorporates by
reference the terms and conditions of the Restricted Stock Unit Agreement (the
“Agreement”), two copies of which are enclosed. Please refer to the Agreement
and the National Financial Partners Corp. Amended and Restated 2002 Stock
Incentive Plan for an explanation of the terms and conditions of this grant and
a full description of your rights and obligations. You must sign the Agreement
in order for this Notice and grant to be effective. Please sign and date both
copies of the Agreement on the last page, returning one to Stephanie Olson and
retaining the other for your records.

 

Award Number:    809 Name of Participant:    Jessica Bibliowicz Number of
Restricted Stock Units:    50,000 Grant Date:    February 16, 2005 Vesting
Commencement Date:    February 16, 2005 Vesting Schedule:    Subject to
Participant’s continuous Employment/Service, this
Restricted Stock Unit Grant shall vest in its entirety on
February 16, 2015 . Additional Terms:    See the Restricted Stock Unit
Agreement.